Name: Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 76 Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules (or verifying the use and/or destination of products from intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 707/73 (2), and in particular Articles 1 1 (5) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas it seems desirable, in order to simplify admi ­ nistrative procedures, to provide for more flexible arrangements in the case of exports in accordance with Regulation (EEC) No 304/71 of 11 February 1971 on simplification of the Community transit procedure for goods carried by rail (5 ), as amended by the Act of Accession (6), which provides that, when a carriage operation begins within the Community and is to end outside it, no formalities need to be carried out at the customs office of the frontier station ; Whereas a harmonized procedure in respect of the lodging and release of securities will ensure that traders receive equal treatment in all Member States ; Whereas, in order to simplify administration , a uniform procedure applicable to the products coming under the different market organizations should be introduced ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Whereas Community rules relating to various sectors covered by the common organization of agricultural markets provide for the application of an intervention system ; Whereas products removed from intervention may be subject to a specific use and/or destination ; whereas a system of supervision should be set up to ensure that such products are not diverted from their use and/or destination ; HAS ADOPTED THIS REGULATION : Whereas, in those cases where two or more Member States are involved in the supervision , Commission Regulation (EEC) No 2315/69 of 19 November 1969 on the use of Community transit documents for the purpose of applying Community measures for veri ­ fying the use and/or destination of goods (3), as last amended by Regulation (EEC) No 690/73 (4), should apply ; Article 1 1 . Without prejudice to the derogations provided for in the specific Community rules relating to certain agricultural products, this Regulation lays down common detailed rules for verifying the use and/or destination of products removed from intervention stock pursuant to :(&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2 ) OJ No L 175, 29 . 6 . 1973, p . 5 . ( 3 ) OJ No L 295, 24. 11 . 1969, p . 14. (5) OJ No L 35, 12. 2. 1971 , p. 31 . (6) OJ No L 73, 27 . 3 . 1972, p. 14.(4 ) OJ No L 66, 13 . 3 . 1973 , p. 23 . No L 190/2 Official Journal of the European Communities 14. 7 . 76  in the case specified in Article 3 of Regulation (EEC) No 192/75 (8), reached their destination, or  left the geographical territory of the Commu ­ nity in accordance with Article 4 (2) of the abovementioned Regulation , or  as regards products of the cereals sector, become unfit for human and animal consump ­ tion, (b) in respect of products to be processed and/or to have other products incorporated in them, both such types of operation being hereinafter referred to as 'processing', they have been processed, (c) in respect of products to be consumed by certain institutions or organizations or by the army and similar forces, they have been delivered to and taken over by them, (d) in respect of products to be sold for direct consumption as concentrated products, they have been concentrated and wrapped in paper, (e) in respect of products to be delivered at a specific place as food aid, the proof of delivery prescribed by the relevant Regulation has been presented to the competent authorities, and, where appropriate, that the operation has been carried out within the prescribed time limit .  Articles 11 and 26 of Regulation No 136/66/EEC (oils and fats),  Article 5 of Regulation (EEC) No 1418/76 (rice)( 1 ),  Articles 6 to 9 of Regulation (EEC) No 804/68 (milk and milk products) (2),  Article 7 of Regulation (EEC) No 805/68 (beef and veal) (3 ),  Article 7 of Regulation (EEC) No 727/70 (raw tobacco) (4),  Articles 7 and 28 of Regulation (EEC) No 2727/75 (cereals) (5 ),  Article 6 of Regulation (EEC) No 2759/75 (pigmeat) (6), where such products are subject to a specific use and/or destination . 2 . The provisions of this Regulation shall apply to products which are sold pursuant to Article 21 of Regulation (EEC) No 1035/72 (fruit and vegetables) (7). Article 2 1 . From the time of their removal from interven ­ tion stock until the use/or destination specified has been verified, the products referred to in Article 1 shall be subject to customs or equivalent administra ­ tive control . 2 . Member States shall take all measures necessary to ensure that the control referred to in paragraph 1 is effected . These measures shall in particular prescribe that firms which perform processing or carry out incorporation operations shall submit to any measures of inspection or supervision considered to be neces ­ sary and keep such records as to enable the authorities to carry out any checks that they consider necessary. 3 . Where a part of the control referred to in para ­ graph 1 is to be carried out in a Member State other than that in which the products are removed from intervention stock, the products shall be accompanied by the control copy referred to in Regulation (EEC) No 2315/69 . Article 4 1 . Where products are to be exported in the same state as that in which they are removed from interven ­ tion stock, the customs export formalities shall be completed in the Member State where the products have been stocked . 2 . Where products are to be exported after processing, the customs export formalities shall be completed in the Member State where the final processing takes place . Article J Products shall be considered as having complied with the prescribed use and/or destination , when it is esta ­ blished that, (a) in respect of products to be exported , either in the same state or after processing, they have Article 5 The control copy referred to in Article 2 (3) shall be issued and used subject to the conditions laid down in Articles 5 and 6 of Regulation (EEC) No 2315/69 and the provisions of Articles 6 to 8 of this Regulation . (&gt;) OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (3 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (4 ) OJ No L 94, 28 . 4 . 1970, p. 1 . (5 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (&lt;&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . ( 7) OJ No L 118 , 20 . 5 . 1972, p. 1 . (8 ) OJ No L 25, 31 . 1 . 1975, p. 1 . 14. 7 . 76 Official Journal of the European Communities No L 190/3  are to be sent to a third Member State for further processing, or  are to cross the territory of a third Member Sta'e in order to be exported from that State , then the original customs office of destination shall , acting as a customs office of departure, issue one or more new control copies . The new control copy or copies shall be completed in accordance with Article 6 (3), taking into account the information stated in the original control copy. In addition , in Section 106 of the new control copy or copies there shall be entered the number of the orig ­ inal control copy and the name of the customs office which issued that copy. 2 . Where the endorsement in the Section of the control copy headed 'Control as to use and/or destina ­ tion ' is made on the basis of information stated in control copies received from customs authorities in another Member State or in national documents received from other national authorities, the customs office of destination referred to in paragraph 1 shall enter under 'Remarks' the numbers) of the relevant control copies or national documents . 3 . Where a part only of the products mentioned in the control copy has complied with the prescribed provisions, the customs office of destination shall indi ­ cate in the Section of the control copy headed 'Control as to use and/or destination ' the quantity of products which have complied with those provisions . 4 . Where products have been dispatched in accor ­ dance with Article 6(1 ) for processing in another Member State, the customs office of destination shall send through official channels to the intervention agency of its own country a copy or photocopy of the endorsed control copy . The original of the endorsed control copy shall be returned to the dispatching Member State when the control has been completed . Article 8 Control copies returned to the customs office of depar ­ ture or to the corresponding central body in the Member State in which the products were removed from intervention stock shall be forwarded through official channels to the intervention agency of that Member State . Article 6 1 . Where products are presented for dispatch at the customs office of departure in the same state as that in which they were when removed from intervention stock, issue of the control copy shall be subject to the production of a removal/order issued by the interven ­ tion agency. This order shall be numbered and shall indicate :  a description of the products, such description being made in the manner prescribed for comple ­ tion of Section 31 of the control copy, and where appropriate any other information necessary for the purposes of control,  the number and type of packages, and the marks and numbers borne by such packages,  the gross and net weight of the products,  a reference to the Regulation applicable,  the information to be stated in Section 106 of the control copy. The removal order shall be kept by the customs office of departure . 2 . Where products are presented for despatch at the customs office of departure after processing in the Member State in which the removal from intervention stock took place, issue of the control copy shall be subject to production of a document issued by the authorities which have verified the processing . This document shall contain the same information as mentioned in paragraph 1 and shall be kept by the customs office of departure . However, such a document shall not be required in those cases where the customs office of departure has verified the relevant processing. 3 . In that part of the control copy headed 'Addi ­ tional information', Sections 101 , 103, 104 and, where appropriate, 105 and 106 shall be completed . Section 104 shall be completed by deleting as appro ­ priate and entering one of the corresponding endorse ­ ments given in the Annex . In Section 106 the following shall be entered :  the endorsements provided for in the Annex,  where paragraph 1 applies, the number of the removal order, and  where paragraph 2 applies , a reference to the docu ­ ment mentioned therein Article 7 1 . Where products have been dispatched under Article 6 to another Member State for processing, and the processed products Article 9 Where, on completion of customs export formalities, products are placed under the procedure provided for in Regulation (EEC) No 304/71 for carriage to a station of destination outside the geographical terri ­ tory of the Community, they shall be considered as exported from the moment when they are placed under the said procedure . No L 190/4 Official Journal of the European Communities 14., 7 . 76 For the purpose of the preceding paragraph, the customs office of departure where customs export formalities are completed shall ensure that the following endorsement , is entered on the document issued as proof of export : 'Departure from the geographical territory of the Community under Regulation (EEC) No 304/71 proce ­ dure'. The customs office of departure may permit the contract of carriage to be varied so that carriage ends within the Community only if it is established :  that, if security has been lodged with an interven ­ tion agency for the purpose of ensuring that export takes place , such security has not been released, or  that fresh security has been lodged . However, if the security has been released pursuant to the first paragraph hereof and the product has not left the geographical territory of the Community within the prescribed period, the customs office of departure shall so inform the agency responsible for the release of the security and shall provide it as soon as possible with all the necessary particulars . In such cases the release shall be regarded as having been made in error . Article 10 The national documents which must be issued by a Member State to accompany products which have arrived from another Member State shall contain similar endorsements to those provided for in Article 7 concerning the completion of new control copies . Article 11 1 . Where the prescribed - provisions on the use and/or destination cannot be complied with as a result of force majeure, the authorities of the Member State in which the security has been lodged or, if no secu ­ rity has been lodged, the authorities in the Member State in which the removal from intervention stock took place, shall , at the request of the person concerned, decide (a) that the time limit prescribed for transaction shall be extended for such period as may be considered necessary in view of the circumstances invoked, or (b) if the products have been irretrievably lost, that control shall be deemed to have been carried out . However, in those cases of force majeure where the measures referred to in (a) and (b) are not appropriate , the competent authorities shall inform the Commis ­ sion , which may provide for the necessary measures under the procedure laid down in Article 38 of Regula ­ tion No 136/66/EEC and in ine corresponding Arti ­ cles of the other Regulations on the common organiza ­ tion of markets . 2 . The person concerned shall furnish proof of the circumstances relied upon as constituting force majeure. 3 . Member States shall inform the Commission each quarter of the cases in which they have applied paragraph 1 , specifying the circumstances invoked, the quantity involved and the measures taken . Article 12 Proof that requirements of control laid down in Article 2 ( 1 ) have been complied with shall be furnished as follows : (a) for products in respect of which the removal from intervention stock and the use and/or destination have been verified by the authorities of a single Member State , by the production of documents specified by that Member State ; (b) for products in respect of which the use and/or destination have been verified either by authorities both in the Member State where the removal from intervention stock took place and in one or more other Member States or only by authorities in the latter,  by the production of control copies issued for that purpose, duly endorsed by the competent customs authorities, or by a copy or photocopy of the endorsed control copy referred to in Article 7 (4), and  if the products have undergone processing in the Member State in which they were removed from intervention stock, by the production of documents specified by that Member State . Article 13 1 . Where a security is required in order to guarantee the proper use and/or destination of the products referred to in Article 1 , it shall be lodged prior to removal of the products . Such security shall  in the case of products to be exported in the same state as that in which they are removed from inter ­ vention stock, be lodged with the intervention agency of the Member State where the products are removed from stock ;  in the case of products to be processed or to be processed and exported , be lodged with the inter ­ vention agency of the Member State in which processing is to take place or to commence . 2 . The security shall consist, at the choice of the person concerned, either of a cash deposit or of a guarantee issued by an institution satisfying the requirements laid down by the Member State with which the security is to be lodged. 14. 7 . 76 Official Journal of the European Communities No L 190/5 3 . Where security is lodged with the intervention agency of a Member State other than that where the products are removed from stock, that intervention agency shall forthwith forward to the intervention agency of the Member State where the products are removed a certificate referring to the sale or tender in question and to the Regulation which applies and specifying in particular the amount of the security, the quantity of products involved and the use and/or desti ­ nation . 4 . Release of the security shall be subject to the production of the proof referred to in Article 12 and, as regards products which are to be imported into a specific third country, of the proof referred to in Article 11 ( 1 ) of Regulation (EEC) No 192/75 . 5 . On application by the person concerned , Member States may release the security by instalments in proportion to the quantities of products in respect of which the proofs referred to in paragraph 4 have been provided . port document and one or more of the documents specified in the second, third and fourth subpara ­ graphs of Article 11 ( 1 ) of Regulation (EEC) No 192/75 . 3 . Member States shall on 1 March and 1 September in each year send returns to the Commis ­ sion showing the number of applications made under the preceding paragraphs, the reasons, where known , for the failure to return the control copy, the quanti ­ ties concerned and the nature of the documents accepted as equivalent . Article 15 The following provisions are hereby repealed : 1 . Commission Regulation (EEC) No 189/68 of 16 February 1968 on certain detailed rules for the disposal of oil seeds bought in by intervention agencies ( 1 ), as amended by Regulation (EEC) No 1 594/72 (2 ) : last sentence of Article 7 (3) ; Article 8 ; 2 . Commission Regulation (EEC) No 589/68 of 14 May 1968 on detailed rules for the sale of olive oil held by intervention agencies (3 ) : last sentence of Article 7 (3) ; Article 8 ; 3 . Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (4 ), as last amended by Regulation (EEC) No 778/76 (5 ) : Article 1 8 (2) ; last sentence of Article 1 8 (3) ; Article 19 (2) ; last sentence of Article 19 (3) ; Arti ­ cles 21 (2), (3) and (4) and 22 ; 4 . Commission Regulation (EEC) No 376/70 of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by inter ­ vention agencies (6), as last amended by Regula ­ tion (EEC) No 129/73 ( 7) : last subparagraph of Article 3 (4) ; last sentence of Article 6 (4) ; 5 . Commission Regulation (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market (8), as last amended by Regulation (EEC) No 2846/72 (9) : last paragraph of Article 9 ; Articles 10 (2) and 1 1 ; Article 14 1 . Where a control copy, except for one intended to act as proof of export, is not returned to the customs office of departure or relevant central body within three months  of the expiry of the time limit fixed for the completion of the transaction in question , or  of its issue, where no such time limit is fixed , owing to circumstances beyond the control of the party concerned, the latter may make application to the competent authorities for other documents to be accepted as equivalent , stating the grounds for such application and furnishing supporting documents . Such supporting documents must include confirma ­ tion from the customs jffice which has verified or caused to be verified the use and/or destination of the products that the use and/or destination specified has been complied with . 2 . Where a control copy intended to act as proof of export is not returned to the customs office of depar ­ ture or relevant central body within three months of its issue owing to circumstances beyond the control of the party concerned , the latter may make application ; to the competent authorities for other documents to » be accepted as equivalent, stating the grounds for such &gt; application and furnishing supporting documents . Such supporting documents must include the trans ­ ') OJ No L 43 , 17 . 2 . 1968 , p. 7 . 2 ) OJ No L 169 , 27 . 7 . 1972, p. 18 . i ) OJ No L 112, 15 . 5 . 1968 , p. 6 . 4 ) OJ No L 90 , 15 . 4 . 1969 , p. 12 . 5 ) OJ No L 91 , 6 . 4 . 1976, p. 14 . b) OJ No L 47, 28 . 2 . 1970 , p. 49 . 7 ) OJ No L 17, 20 . 1 . 1973 , p. 17 . 8 ) OJ No L 169, 31 . 7 . 1970 , p. 55 . 9 ) OJ No L 299, 31 . 12 . 1972, p. 1 . No L 190/6 Official Journal of the European Communities 14. 7 . 76 6 . Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industry of certain fruit with ­ drawn from the market ('), as last amended by Regulation (EEC) No 2846/72 : last paragraph of Article 9 ; Articles 10 (2) and 1 1 ; 7 . Commission Regulation (EEC) No 55/72 of 10 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (2 ), as last amended by Regulation (EEC) No 2846/72 : last paragraph of Article 7 ; Articles 10 and 11 (b) and (c). 8 . Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces ( 3), as last amended by Regulation (EEC) No 529/75 (4 ) : Articles 4 ( 1 ), 5 ( 1 ) (a) and (2), 6 (2) and 7 ; 9 . Commission Regulation (EEC) No 1519/72 of 14 July 1972 on the sale by tender of butter at reduced prices for the exportation of certain fat compounds (5 ), as last amended by Regulation (EEC) No 2904/73 (6) : Articles 15 (2), 18 , 21 (4), 24, 25 (2) and (3 ) and 26 ; 10 . Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organi ­ zations (7), as last amended by Regulation (EEC) No 2586/75 ( ») : Articles 2, 5 (2), 6 (2), 7 and 8 ; 11 . Commission Regulation (EEC) No 71 /73 of 4 January 1973 on the sale of butter from public stocks (9), as last amended by Regulation (EEC) No 3038/74 ( 10 ) : second and third subparagraphs of Article 2 (5) and last sentence of Article 2a ; 12 . Commission Regulation (EEC) No 349/73 of 31 January 1973 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter (n ), as last amended by Regu ­ lation (EEC) No 2586/75 : Articles 8 ( 1 ) and (3), 9 and 10 ; 13 . Commission Regulation (EEC) No 3389/73 of 13 December 1973 laying down the procedure and conditions for the sale of tobacco held by interven ­ tion agencies ( 12 ), as last amended by Regulation (EEC) No 1344/75 ( 13 ) : last sentence of Article 7 (c) ; the last two sentences of Article 8 (4) ; 14 . Commission Regulation (EEC) No 2035/74 of 31 July 1974 on the sale at reduced prices of certain beef and veal and preserved thereof held by inter ­ vention agencies to certain institutions and bodies of a social character ( 14 ) : last sentence of Article 5 ; Articles 6 (3) and 7 ; 15 . Commission Regulation (EEC) No 2320/74 of 10 September 1974 on the sale at prices fixed at a standard rate in advance of beef and veal held by the intervention agencies and intended for export ( 15), as last amended by Regulation (EEC) No 2710/75 (' 6 ) : Article 4 ; 16 . Commission Regulation (EEC) No 2978/74 of 26 November 1974 laying down conditions for the sale for export of skimmed-milk powder held by intervention agencies and concerning the adjust ­ ment of refunds fixed in advance for skimmed ­ milk powder not coming from intervention stocks ( 17 ) : Last subparagraph of Article 2 (2), Article 4 ; last subparagraph of Article 5 ( 1 ), 5 (2); 17. Commission Regulation (EEC) No 232/75 of 30 January 1975 on the sale of butter at reduced prices for use in the manufacture of pastry products and ice cream ( 18 ), as last amended by Regulation (EEC) No 1067/76 ( 19 ) : Articles 12 (2) and (3 ), 15 , 17 and 18 (2); Annex III and IV ; (!) OJ No L 169 , 31 . 7 . 1970 , p. 67 . (2 ) OJ No L 9 , 12 . 1 . 1972, p. 1 . (3 ) OJ No L 142, 22 . 6 . 1972, p. 14 . 4 OJ No L 56, 3 . 3 . 1975, p. 1 . ( 5 ) OJ No L 162, 18 . 7 . 1972, p . 15 . 0) OJ No L 298 , 26 . 10 . 1973 , p . 23 . ") Of No L 40 , 13 . 2 . 1973 , p . 1 . &gt; 2 ) OJ No L 345 , 15 . 12 . 1973 , p . 47 . ¢ 3 ) OJ No L 137, 28 . 5 . 1975, p . 20 . &gt; 4 ) OJ No L 210 , 1 . 8 . 1974, p . 53 . I5 ) OJ No L 248 11 . 9 . 1974, p . 8 . ife ) OJ No L 274, 25 . 10 . 1975, p . 25 . &gt; 7 ) OJ No L 317 , 27 . 11 . 1974, p . 17 . ( 7) OJ No L 181 , 9 . 8 . 1972, p. 1 1 . ( 8 ) OJ No L 263 , 11 . 10 . 1975, p . 18 . H OJ No L 12, 13 . 1 . 1973 , p . 14 . H OJ No L 323 , 3 . 12 . 1974 , p . 8 . ( I8 ) OJ No L 24, 31 . 1 . 1975 , p. 17 . 19 ) OJ No L 121 , 8 . 5 . 1976, p. 37 . 14. 7 . 76 Official Journal of the European Communities No L 190/7 18 . Commission Regulation (EEC) No 2247/75 of 29 August 1975 on the terms of invitations to tender for the cost of manufacture and delivery of butter ­ oil as food aid to certain developing countries and to the World Food Programme ( x ) : Articles 6 (2) and 1 2 ; 19 . Commission Regulation (EEC) No 3178/75 of 4 December 1975 on the sale by tender of skim ­ med-milk powder at a reduced price for export in the form of compound feedingstuffs (2) : Articles 13 , 16 ( 1 ), 17 and 18 ; 20 . Commission Regulation (EEC) No 3253/75 of 12 December 1975 on the sale by tender of skim ­ med-milk powder for processing into compound feedingstuffs (3 ) : Articles 13 , 16, 17 and 18 ; 21 . Commission Regulation (EEC) No 3354/75 of 23 December 1975 on the sale by invitation to tender of skimmed-milk powder at a reduced price for processing into compound feedingstuffs for pigs or poultry (4), as last amended by Regula ­ tion (EEC) No -135/76(5): Articles 13 , 16 ( 1 ), 17 and 18 ; 22. Commission Regulation (EEC) No 231 /76 of 2 February 1976 on the sale of skimmed-milk powder at a reduced price for export for use as food (6) : Article 4 (2) and (3). Article 16 This Regulation shall enter into force on 1 Octobei 1976 . However, products removed from intervention stocks before 1 October 1976 shall remain subject to tht provisions applicable before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1976 . For the Commission P.J. LARDINOIS Member of the Commission (4 ) OJ No L 330, 23 . 12 . 1975, p . 31 .(') OJ No L 229 , 30 . 8 . 1975, p. 60 . (2 ) OJ No L 315 , 5 . 12 . 1975 , p. 15 . (3 ) OJ No L 322, 13 . 12 . 1975, p . 29 . ( 5 ) OJ No L 14, 23 . 1 . 1976, p. 19 . ( 6) OJ No L 28 , 3 . 2 . 1976, p. 9 . No L 190/8 Official Journal of the European Communities 14. 7 . 76 ANNEX SPECIAL ENDORSEMENTS TO BE ENTERED IN SECTIONS 104 AND 106 OF THE CONTROL COPY endorsements to be entered un Sections 104 and 106 of the control copy I. Products to be exported in the same state as that in which they were when removed from intervention stock. For products covered by the provisions referred to below Section 104 of the control copy shall be completed by entering one of the following endorsements : ' for export (Regulation (EEC) No . . .)' (number of the Regulation concerned), 'destinÃ © Ã l'exportation (rÃ ¨glement (CEE) n ° . . .) (numÃ ©ro du rÃ ¨glement concernÃ ©), 'zur Ausfuhr bestimmt (Verordnung (EWG) Nr ) (Nummer der betreffenden Verordnung), 'destinato all'esportazione (regolamento (CEE) n . . . .) (numero del relativo regolamento), 'bestemd voor uitvoer (Verordening (EEG) nr. . . .)' (nummer van de betrokken verordening), ' til udfÃ ¸rsel (forordning (EÃF) nr. . . .)' (nummeret pÃ ¥ den forordning, der finder anvendelse). 1 . Article 4 of Commission Regulation No 471 /67/EEC of 21 August 1967 laying down the procedures and conditions of sale for paddy rice held by intervention agencies (') ; 2. Article 7 of Commission Regulation (EEC) No 189/68 of 16 February 1968 on certain detailed rules for the disposal of oil seeds bought in by intervention agencies (2 ) ; 3 . Article 7 of Commission Regulation (EEC) No 589/68 of 14 May 1968 on detailed rules for the sale of olive oil held by intervention agencies ( 3 ) ; 4 . Articles 5 and 6 of Commission Regulation (EEC) No 376/70 of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by intervention agen ­ cies (4 ) ; 5 . Commission Regulation (EEC) No 71 /73 of 4 January 1973 on the sale of butter from public stocks (5 ) ; 6 . Commisskyi Regulation (EEC) No 3389/73 of 13 December 1973 laying down the procedure and conditions for the sale of tobacco held by intervention agencies (6) ; 7 . Commission Regulation (EEC) No 2320/74 of 10 September 1974 on the sale at prices fixed at a standard rate in advance of beef and and veal held by the intervention agencies and intended for export ( 7) ; 8 . Commission Regulation (EEC) No 2978/74 of 26 November 1974 laying down conditions for the sale for export of skimmed-milk powder held by intervention agencies and concerning the adjustment of refunds fixed in advance for skimmed-milk powder not coming from interven ­ tion stocks (8) ; 9 . Commission Regulation (EEC) No 231 /76 of 2 February 1976 on the sale of skimmed-milk powder at a reduced price for export for use as feed (9) ; ( ¢) OJ No 204, 24 . 8 . 1967, p . 12 . (2 ) OJ No L 43, 17 . 2 . 1968 , p. 7 . (J ) OJ No L 112, 15 . 5 . 1968 , p. 6 . (4 ) OJ No L 47, 28 . 2 . 1970 , p. 49 . (5 ) OJ No L 12, 13 . 1 . 1973 , p. 14 . ( 6) OJ No L 345, 15 . 12 . 1973 , p . 47 . ( 7) OJ No L 248 , 11 . 9 . 1974, p. 8 . ( 8) OJ No L 317, 27 . 11 . 1974, p . 17 . (9) OJ No L 28 , 3 . 2 . 1976, p. 9 . 14. 7 . 76 No L 190/9Official Journal of the European Communities II . Products subject to a use and/or destination other than that mentioned under I. 1 . Commission Regulation (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market ( ¢) :  Section 104 : 'For processing (Regulation (EEC) No 1559/70)' 'destine a la transformation (reglement (CEE) n ° 1559/70) 'zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 1559/70)' 'destinato alla trasformazione (regolamento (CEE) n . 1559/70) 'bestemd om te worden verwerkt (Verordening (EEG) nr. 1559/70) ' til forarbejdning (forordning (EÃF) nr. 1559/70)' 2 . Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industry of certain fruit withdrawn from the market (2 ) :  Section 104 : 'For processing (Regulation (EEC) No 1562/70)' 'destine Ã ¤ la transformation (reglement (CEE) n ° 1562/70) 'zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 1562/70)' 'destinato alla trasformazione (regolamento (CEE) n . 1562/70) 'bestemd om te worden verwerkt (Verordening (EEG) nr. 1562/70) 'til forarbejdning (forordning (EÃF) nr. 1562/70)' 3 . Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces (J) :  Section 104 : 'Sold to the army (Regulation (EEC) No 1282/72)' 'vendu Ã 1 armÃ ©e (rÃ ¨glement (CEE) n ° 1282/72) 'an die StreitkrÃ ¤fte verkauft (Verordnung (EWG) Nr. 1282/72) 'venduto all esercito (regolamento (CEE) n . 1282/72) 'verkocht aan het leger (Verordening (EEG) nr. 1282/72) 'solgt til hÃ ¦ren (forordning (EÃF) nr. 1282/72) 4 . Commission Regulation (EEC) No 1519/72 of 14 July 1972 on the sale by tender of butter at reduced prices for the exportation of certain fat compounds (4 ) : (a) On the dispatch of butter for processing :  Section 104 : 'For processing and subsequent export (Regulation (EEC) No 1519/72)' 'destinÃ © Ã la transformation et Ã 1 exportation ultÃ ©rieure (rÃ ¨glement (CEE) n" 1519/72)' zur Verarbeitung und anschlieÃ ender Ausfuhr bestimmt (Verordnung (EWG) Nr. 1519/72)' 'destinato alla trasformazione e successivamente all esportazione (regola ­ mento (CEE) n . 1519/72)' bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verordening (EEG) nr. 1519/72)' til forarbejdning og efterfÃ ¸lgende udfÃ ¸rsel (forordning (EÃF) nr. 1519/72)'  Section 106 : The date on which the butter was removed from intervention stock. (b) On the export of fat compounds :  Section 104 : 'For export (Regulation (EEC) No 1519/72)' 'destinÃ © Ã ¥ 1 exportation (reglement (CEE) n ° 1519/72)' 'zur Ausfuhr bestimmt (Verordnung (EWG) Nr. 1519/72)' 'destinato all'esportazione (regolamento (CEE) n . 1519/72)' 'bestemd voor uitvoer (Verordening (EEG) nr. 1519/72)' ' til udfÃ ¸rsel (forordning (EÃF) nr. 1519/72)' (  ) OJ No L 169, 31 . 7 . 1970, p. 55 . (2 ) OJ No L 169, 31 . 7 . 1970, p. 67 . (3 ) OJ No L 142, 22 . 6 . 1972, p. 14. (4) OJ No L 162, 18 . 7. 1972, p. 15 . No L 190/ 10 Official Journal of the European Communities 14. 7 . 76  Section 106 : 1 . The date on which the butter was removed from intervention stock. 2 . The weight of butter used to produce the quantity of fat compounds indicated in Section 103 . 5 . Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organizations (') :  Section 104 : 'For institutions (Regulations (EEC) No 1717/72)' 'destinÃ © Ã des institutions (rÃ ¨glement (CEE) n ° 1717/72) fÃ ¼r gemeinnÃ ¼tzige Einrichtungen bestimmt (Verordnung (EWG) Nr. 1717/72) 'destinato a istituzioni e collettivitÃ senza scopi di lucro (regolamento (CEE) n . 1717/72)' 'bestemd voor instellingen (Verordening (EEG) nr. 1717/72) ' til institutioner (forordning (EÃF) nr. 1717/72)'. 6 . Commission Regulation (EEC) No 2035/74 of 31 July 1974 on the sale at reduced prices of certain beef and veal and preserves thereof held by intervention agencies to certain institu ­ tions and bodies of social character (2 ) :  Section 104 : 'For institutions (Regulation (EEC) No 2035/74)' 'destinÃ © Ã des institutions (rÃ ¨glement (CEE) n ° 2035/74) fÃ ¼r gemeinnÃ ¼tzige Einrichtungen bestimmt (Verordnung (EWG) Nr. 2035/74) 'destinato a istituzioni e collettivitÃ senza scopi di lucro (regolamento (CEE) n . 2035/74)' 'bestemd voor instellingen (Verordening (EEG) nr . 2035/74) ' til institutioner (forordning (EÃF) nr. 2035/74)'. 7 . Commission Regulation (EEC) No 232/75 of 30 January 1975 on the sale of butter at reduced prices for use in the manufacture of pastry products and ice cream (3 ) : A. Butter intended for concentration and incorporation into pastry products or ice cream : (a) On the dispatch of butter :  Section 104 : 'Butter for concentration and subsequent processing (Regulation (EEC) No 232/75)' 'beurre destine Ã la concentration et Ã la transformation ultÃ ©rieure (rÃ ¨glement (CEE) n ° 232/75)' Butter zur Verarbeitung in Butterfett und Weiterverarbeitung (Verordnung (EWG) Nr. 232/75)' burro destinato alla trasformazione in burro concentrato e successi ­ vamente alla trasformazione (regolamento (CEE) n . 232/75)' boter bestemd voor boterconcentraat en verdere verwerking (Veror ­ dening (EEG) nr. 232/75)' SmÃ ¸r til smÃ ¸rfedt og efterfÃ ¸lgende forarbejdning (forordning (EÃF) nr. 232/75)'  Section 106 : 1 . The date on which the butter was removed from intervention stocks . 2 . The closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold . 3 . For butter intended for processing into products falling within heading No 19.08 of the Common Customs Tariff the words : ' Formula A'. For butter intended for processing into other products the words : ' Formula B'. (') OJ No L 181 , 9 . 8 . 1972, p. 11 . ( 2 ) OJ No L 210, 31 . 7 . 1974, p. 53 . ( 3 ) OJ No L 24, 31 . 1 . 1975, p. 45 . 14 . 7 . 76 No L 190/ 11Official Journal of the European Communities (b) On the dispatch of concentrated butter ;  Section 104 : 'Concentrated butter for processing (Regulation (EEC) No 232/75)' 'beurre concentrÃ © destinÃ © Ã la transformation (rÃ ¨glement (CEE) n ° 232/75) 'Butterfett zur Verarbeitung (Verordnung (EWG) Nr. 232/75) 'burro concentrato destinato alla trasformazione (regolamento (CEE) n . 232/75) 'Boterconcentraat bestemd voor verwerking (Verordening (EEG) nr . 232/75) 'SmÃ ¸rfedt til forarbejdning (forordning (EÃF) nr. 232/75)  Section 106 : 1 . The date on which the butter was removed from intervention stock . 2 . The closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold . 3 . The weight of butter used to produce the quantity of concen ­ trated butter indicated in Section 103 . 4 . The type of incorporation carried out, using one of the following expressions , as appropriate :  'product 19.08 (vanilla/enanthic acid)' or 'product 19.08 (vanil ­ la/ stigmasterol)', in the case of products resulting from incor ­ poration as specified in Annex I ( I) to Regulation (EEC) No 232/75,  'product 19.08 (carotene/enanthic acid)' or 'product 19.08 (carotene/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I ( II) to Regulation (EEC) No 232/75 ,  'product 19.08 (sugar/enanthic acid)' or 'product (sugar/ stigmasterol)', in the case of puducts resulting from incorpo ­ ration as specified in Annex I (III) to Regulation (EEC) No 232/75 ,  'product 18.06  21.07 (vanilla/sitosterol ) , in the case of products resulting from incorporation as specified in Annex II ( I ) to Regulation (EEC) No 232/75,  'product 18.06  21.07 (carotene/sitosterol)', in the case of products resulting from incorporation as specified in Annex II ( II ) to Regulation (EEC) No 232/75 ,  'product 18.06  21.07 (sugar/sitosterol)', in the case of products resulting from incorporation as specified in Annex II ( III ) to Regulation (EEC) No 232/75 . B. Butter for processing direct into pastry products or ice cream :  Section 104 : 'Butter for processing (Article 6 (2) of Regulation (EEC) No 232/75)' 'beurre destine a la transformation (article 6 paragraphe 2 du rÃ ¨glement (CEE) n ° 232/75) 'Butter zur Verarbeitung (Artikel 6 Absatz 2 der Verordnung (EWG) Nr. 232/75) 'burro destinato alla trasformazione (articolo 6 , paragrafo 2, del regola ­ mento (CEE) n . 232/75)' ' boter bestemd voor verwerking (artikel 6 , lid 2 , van Verordening (EEG) nr . 232/75) 'smÃ ¸r til forarbejdning (artikel 6 , stk . 2 , i forordning (EÃF) nr. 232/75)  Section 106 : 1 . The date on which the butter was removed from intervention stock . 2 . The closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold . 3 . For butter intended for processing into products falling within heading No 19.08 of the Common Customs Tariff the words : ' Formula A'. For butter intended for processing into other products the words : ' Formula B '. 14 . 7 . 76No L 190/ 12 Official Journal of the European Communities 8 . Commission Regulation (EEC) No 2247/75 of 29 August 1975 on the terms of invitations to tender for the cost of manufacture and delivery of butteroil as food aid to certain developing countries and to the World Food Programme(') : (a) On the dispatch of butter for processing :  Section 104 : ' For processing and subsequent delivery as food aid (Regulation (EEC) No 2247/75)'. 'destinÃ © Ã la transformation et a la livraison ultÃ ©rieure au titre de 1 aide alimentaire ( rÃ ¨glement (CEE) n 0 2247/75)' ' fÃ ¼r die Verarbeitung und anschlieÃ ende Lieferung im Rahmen der Nahrungsmittelhilfe (Verordnung (EWG) Nr. 2247/75)' 'destinato alla trasformazione e successivamente alla fornitura a titolo di aiuto alimentare (regolamento (CEE) n . 2247/75)' 'bestemd om te worden verwerkt en vervolgens als voedselhulp te worden geleverd (Verordening (EEG) nr. 2247/75)' ' til forarbejdning og efterfÃ ¸lgende levering som fÃ ¸devarehjÃ ¦lp (forordning (EÃF) nr . 2247/75)' (b) On delivery as food aid :  Section 104 : ' For food aid (Regulation (EEC) No 2247/75)' 'destinÃ © Ã l'aide alimentaire (rÃ ¨glement (CEE) n ° 2247/75) 'Lieferung im Rahmen der Nahrungsmittelhilfe (Verordnung (EWG) Nr. 2247/75)' 'destinato alla fornitura a titolo di aiuto alimentare (regolamento (CEE) n . 2247/75)' 'bestemd om als voedselhulp te worden geleverd (Verordening (EEG) nr . 2247/75)' ' til levering som fÃ ¸devarehjÃ ¦lp (forordning (EÃF) nr . 2247/75)  Section 106 : The weight of butter used to produce the quantity of butteroil indicated in Section 103 . 9 . Commission Regulation (EEC) No 3178/75 of 4 December 1975 on the sale by tender of skimmed-milk powder at a reduced price for export in the form of compound feeding ­ stuffs ( 2 ) : (a) On the dispatch of skimmed-milk powder for processing :  Section 104 : ' For processing and subsequent export (Regulation (EEC) No 3178/75)' 'destinÃ © Ã la transformation et Ã 1 exportation ultÃ ©rieure ( rÃ ¨glement (CEE) n » 3178/75)' 'zur Verarbeitung und anschlieÃ ender Ausfuhr bestimmt (Verordnung (EWG) Nr. 3178 /75)' 'destinato alla trasformazione e successivamente all esportazione (regola ­ mento (CEE) n . 3178 /75)' 'bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verordening (EEG ) nr . 3178 /75)' til forarbejdning og efterfÃ ¸lgende udfÃ ¸rsel ( forordning (EÃF) nr . 3178 /75)'  Section 106 : The date on which the skimmed-milk powder was removed from inter ­ vention stock . (b ) On the export of compound feedingstuffs :  Section 104 : ' For export (Regulation (EEC) No 3178/75)' 'destinÃ © Ã 1 exportation ( rÃ ¨glement (CEE) n 0 3178/75)' ' zur Ausfuhr bestimmt (Verordnung (EWG) Nr . 3178 /75) 'destinato all esportazione (regolamento (CEE) n . 3178/75)' ' bestemd voor uitvoer (Verordening (EEG) nr . 3178 /75) ' til udfÃ ¸rsel ( forordning (EÃF) nr . 3178 /75)  Section 106 : 1 . The date on which the skimmed-milk powder was removed from intervention stock . 2 . The weight of skimmed-milk powder issued to produce the quantity of compound feedingstuffs indicated in Section 103 . (') OJ No L 229 , 30 . 8 . 1975 , p . 60 . ( 2 ) O) No L 315 , 5 . 12 . 1975 , p . 15 . 14. 7 . 76 Official Journal of the European Communities No L 190/ 13 10 . Commission Regulation (EEC) No 3253/75 of 12 December 1975 on the sale by tender of skimmed-milk powder for processing into compound feedingstuffs (') :  Section 104 : 'For processing (Regulation (EEC) No 3253/75)' 'destine Ã ¤ la transformation (reglement (CEE) n ° 3253/75) 'zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 3253/75)' 'destinato alla trasformazione (regolamento (CEE) n . 3253/75) 'bestemd om te worden verwerkt (Verordening (EEG) nr. 3253/75) ' til forarbejdning (forordning (EÃF) nr. 3253/75)'  Section 106 : The date on which the skimmed-milk powder was removed from interven ­ tion stock . 11 . Commission Regulation (EEC) No 3354/75 of 23 December 1975 on the sale by invitation to tender of skimmed-milk powder at a reduced price for processing into compound feeding ­ stuffs for pigs or poultry (2 ) :  Section 104 : 'For processing (Regulation (EEC) No 3354/75)' 'destine Ã ¤ la transformation (Reglement (CEE) n ° 3354/75) 'zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 3354/75)' 'destinato alla trasformazione (regolamento (CEE) n . 3354/75) 'bestemd om te worden verwerkt (Verordening (EEG) nr. 3354/75) ' til forarbejdning (forordning (EÃF) nr. 3354/75)' 12. Commission Regulation (EEC) No 231 /76 of 2 February 1976 on the sale of skimmed-milk powder at a reduced price for export for use as feed (3 ) : (a) On the dispatch of skimmed-milk powder for processing :  Section 104 : 'For processing and subsequent export (Regulation (EEC) No 231 /76)' 'destinÃ © Ã la transformation et Ã 1 exportation ultÃ ©rieure (rÃ ¨glement (CEE) n 0 231 /76)' ' zur Verarbeitung und anschlieÃ ender Ausfuhr bestimmt (Verordnung (EWG) Nr. 231 /76)' 'destinato alla trasformazione e successivamente all esportazione (regola ­ mento (CEE) n . 231 /76)' ' bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verordening (EEG) nr. 231 /76)' ' til forarbejdning og efterfÃ ¸lgende udfÃ ¸rsel (forordning (EÃF) nr. 231 /76)'.  Section 106 : The date on which the skimmed-milk powder was removed from inter ­ vention stock. (b) On the export of processed skimmed-milk powder :  Section 104 : ' for export (Regulation (EEC) No 231 /76)' "destinÃ © Ã 1 exportation (rÃ ¨glement (CEE) n0 231 /76)' 'zur Ausfuhr bestimmt (Verordnung (EWG) Nr. 231 /76) 'destinato all esportazione (regolamento (CEE) n . 231 /76)' 'bestemd voor uitvoer (Verordening (EEG) nr. 231 /76) ' til udfÃ ¸rsel (forordning (EÃF) nr. 231 /76)  Section 106 : 1 . The date on which the skimmed-milk powder was removed from intervention stock . 2 . The weight of skimmed-milk powder used to produce the quantity of processed products indicated in Section 103 . ( ») OJ No L 322, 13 . 12. 1975, p. 15 . (2 ) OJ No L 330, 23 . 12 . 1975, p . 31 . (3 ) OJ No L 28 , 3 . 2 . 1976, p. 9 .